41 A.3d 852 (2012)
Randall A. CASTELLANI and Joseph J. Corcoran, Petitioners
v.
The SCRANTON TIMES, L.P., t/d/b/a the Scranton Times and THE Tribune, and Jennifer Henn, Respondents.
No. 939 MAL 2011
Supreme Court of Pennsylvania.
March 30, 2012.

ORDER
PER CURIAM.
AND NOW, this 30th day of March, 2012, the Petition for Allowance of Appeal is GRANTED and the matter is REMANDED to the Superior Court to address the following issue certified by the trial judge below:
Whether the trial court erred in finding that Judge Garb's memorandum issued on September 14, 2004 and Judge Feudale's Opinion issued on June 29, 2005 were not admissible under Pa.R.Evid. *853 201 (Judicial Notice of Adjudicative Facts)?
The Emergency Application for Stay is GRANTED and the matter is stayed pending resolution of the certified question before the Superior Court.